Citation Nr: 1106761	
Decision Date: 02/18/11    Archive Date: 02/28/11	

DOCKET NO.  07-24 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to special monthly compensation based on the need for 
the regular aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service for several months in 1943, from 
February 1, to July 8, 1943.

A review of the evidence of record reveals that service 
connection is in effect for the following:  Total deafness as a 
residual of spinal meningitis, rated as 100 percent disabling 
from April 28, 2006; anxiety reaction associated with total 
deafness, rated as 50 percent disabling since April 28, 2006; and 
tinnitus, rated as 10 percent disabling from July 17, 2006.  The 
Veteran was in receipt of a total rating based on unemployability 
due to the severity of his service-connected disabilities from 
July 31, 1961, to June 27, 1963.  Since June 27, 1963, he has 
been in receipt of a 100 percent schedular rating.  Additionally, 
since July 1, 1963, he has been in receipt of special monthly 
compensation under the provisions of 38 U.S.C.A. § 1114(k) on 
account of deafness of both ears and special monthly compensation 
under 38 U.S.C.A. § 1114(s) on account of total deafness, rated 
as 100 percent disabling, and additional service-connected 
disabilities of anxiety reaction and tinnitus, independently 
ratable at 60 percent or more from July 17, 2006.  Special 
monthly compensation based on housebound criteria was granted 
from July 17, 2006.  

Please note that this appeal has been advanced on the Board's 
docket pursuant to the provisions of 38 C.F.R. § 20.900(c) 
(2010); 38 U.S.C.A. § 7107(a)(2) (West 2002).

The Board notes in testimony given at the October 2010 hearing, 
the Veteran essentially argued that he should be entitled to an 
effective date earlier than June 27, 1963, for the award of 
service connection for total deafness and the assignment of a 100 
percent schedular rating from that date.  A rating decision dated 
in June 2010 reflects that entitlement to an earlier effective 
date based on clear and unmistakable error was denied.  This 
matter has not been developed and adjudicated for the Board's 
review at this time and is referred to the RO for appropriate 
consideration as to whether the Veteran is entitled to an earlier 
effective date under any theory.


FINDING OF FACT

In testimony at a personal hearing with a traveling Veterans Law 
Judge in October 2010, the Veteran stated "I don't need aid and 
attendance when I'm in the house."  He also indicated that "I'm 
not here for aid and attendance."


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
Veteran with regard to the issue for entitlement to special 
monthly compensation based on the need for the regular aid and 
attendance of another person have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the provisions of 38 U.S.C.A. § 7105, the Board may dismiss 
any appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal maybe 
withdrawn in writing at any time before the Board promulgates a 
decision.  38 C.F.R. §§ 20.202, 20.204.  Except for appeals 
withdrawn on the record at a hearing, appeal withdrawals must be 
made in writing.  38 C.F.R. § 20.204.

As noted above, in testimony given at a personal hearing in 
October 2010, the Veteran specifically stated that he was able to 
leave his home for a short distance unattended, albeit in daytime 
(transcript, page 4).  He further stated that he "don't need 
around-the-clock nursing care."  He further added that he was 
able to dress and undress himself without assistance.  He went on 
to say that "I'm not here for aid and attendance.  Somebody 
goofed.  I'm here asking for back pay, back compensation from the 
time I was discharged because I've been disabled to the same 
degree..."  

As a result, there are no allegations of errors of fact or law 
for appellate consideration with regard to the issue that has 
been certified for the Board's review at this time.  Accordingly, 
the Board does not have jurisdiction to review the appeal and it 
is dismissed without prejudice.


ORDER

The appeal as to entitlement to special monthly compensation 
benefits based on the need for the regular aid and attendance of 
another person is dismissed.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


